IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON

                   STATE OF TENNESSEE v. SONNY YARBRO

                  Direct Appeal from the Criminal Court for Hardin County
                            No. 7811 C. Creed McGinley, Judge



                    No. W1999-00770-CCA-R3-CD - Decided June 30, 2000


The defendant appeals his conviction by a Hardin County jury of possession of cocaine with intent
to sell. The defendant now contends that the evidence was insufficient for a rational trier of fact to
find beyond a reasonable doubt that the defendant committed the offense. We affirm the judgment
of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

RILEY, J. delivered the opinion of the court, in which TIPTON and GLENN, JJ. joined.

Guy T. Wilkinson, District Public Defender; and Richard W. DeBerry, Assistant District Public
Defender, Savannah, Tennessee, for the appellant, Sonny Yarbro.

Paul G. Summers, Attorney General and Reporter; Clinton J. Morgan, Assistant Attorney General;
G. Robert Radford, District Attorney General; and John W. Overton, Assistant District Attorney
General, for the appellee, State of Tennessee.



                                             OPINION

                                              FACTS

        On July 11, 1998, at around 10:50 p.m. the defendant was pulled over after failing to stop
at a stop sign. When the officer approached the defendant’s car, the officer smelled alcohol on the
defendant’s breath. After giving the defendant a sobriety test, the defendant was arrested for driving
under the influence. A search of the defendant was conducted, at which time $1,177 in cash and $65
in food stamps were found on the defendant. When the officer began to put the defendant in the back
of the patrol car, the officer saw a brown prescription container fall out of the defendant’s pant leg
and onto the ground. Another officer also heard the prescription container fall to the ground and
picked it up. Upon looking in the prescription container, the officers saw a substance that was later
tested and found to be 2.4 grams of crack cocaine.
       The defendant testified at trial that he earned the money from work. He further testified that
the crack cocaine did not fall from his pant leg and was not his. The defendant, however, was
convicted by a Hardin County jury of possession of cocaine with intent to sell.

       This case now comes to this court on direct appeal. The defendant contends that the evidence
presented at trial was insufficient for a rational trier of fact to find the defendant guilty beyond a
reasonable doubt of possession of cocaine with intent to sell. We reject the defendant’s contention.


                                             ANALYSIS

A.     Standard of Review

        In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). A jury verdict approved by the trial
judge accredits the state's witnesses and resolves all conflicts in favor of the state. State v. Bigbee,
885 S.W.2d 797, 803 (Tenn. 1994). On appeal, the state is entitled to the strongest legitimate view
of the evidence and all legitimate or reasonable inferences which may be drawn therefrom. Id. This
Court will not disturb a verdict of guilt due to the sufficiency of the evidence unless the defendant
demonstrates that the facts contained in the record and the inferences which may be drawn therefrom
are insufficient, as a matter of law, for a rational trier of fact to find the accused guilty beyond a
reasonable doubt. State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App. 1996). Accordingly, it is
the appellate court's duty to affirm the conviction if the evidence, viewed under these standards, was
sufficient for any rational trier of fact to have found the essential elements of the offense beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
2789, 61 L. Ed. 2d 560 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994).

B.     Sufficiency of the Evidence

         During trial the defendant testified that the crack cocaine found at the site of his arrest was
not his. However, an officer testified that he saw the brown prescription container containing crack
cocaine fall from the pant leg of the defendant and hit the ground. A second officer, who was also
present when the prescription container fell out of the pant leg of the defendant, testified that he
heard the container fall, picked it up and discovered crack cocaine in the container. The same officer
also testified that he confiscated $1,177 in cash and $65 in food stamps from the defendant. The
money confiscated from the defendant was primarily in denominations of ten, twenty and fifty dollar
bills, and a couple of one hundred dollar bills. Testimony was presented that crack cocaine is sold
in ten, twenty, fifty and one hundred dollar rocks, and that drug dealers will sometimes accept food
stamps as payment for drugs. Finally, testimony was presented that no one else was with the
defendant when he was stopped, and no one else was in the immediate area where the officers
arrested the defendant.
         The jury rejected the defendant’s testimony, as was their prerogative. After a review of the
record, we find that sufficient evidence was presented for the jury to find the defendant guilty of


                                                  -2-
possession of cocaine with intent to sell. The conviction was proper.


                                        CONCLUSION

       Based upon our review of the trial record, the judgment of the trial court is affirmed.




                                               -3-